Case: 14-41452      Document: 00513488198         Page: 1    Date Filed: 05/02/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 14-41452                                 FILED
                                  Summary Calendar                            May 2, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
WILBERT C. JOHNSON,

                                                 Plaintiff-Appellant

v.

JOHN RUPERT; MAJOR JODY C. HEFNER; DWAYNE E. DEWBERRY;
CHRISTOPHER A. HOLMAN; FRANCIS E. SWEENEY; G. LIVELY; RICK
THALER; BRAD LIVINGSTON,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:11-CV-446


Before SMITH, BENAVIDES, and HAYNES, 1 Circuit Judges.
PER CURIAM: *
       Wilbert C. Johnson, Texas prisoner # 613845, appeals the dismissal of
his civil rights complaint following the district court’s grant of summary
judgment. This court reviews a grant of summary judgment de novo, using the
same standard as that employed by the district court. Carnaby v. City of


       1 Judge Haynes concurs in the judgment only.
       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41452     Document: 00513488198     Page: 2   Date Filed: 05/02/2016


                                  No. 14-41452

Houston, 636 F.3d 183, 187 (5th Cir. 2011). Summary judgment is appropriate
“if the movant shows that there is no genuine dispute as to any material fact
and the movant is entitled to judgment as a matter of law.” FED. R. CIV.
P. 56(a).
      In his complaint, Johnson alleged that he was routinely, unwillingly, and
unconstitutionally strip searched and required to “squat and cough” in the
presence of female officers and other offenders when going to and from work at
the Michael Unit Packing Plant.         The district court granted summary
judgment based on qualified immunity given Johnson’s failure to show that
the searches or the “squat and cough” policy were unconstitutional.
      The Supreme Court recognized in Bell v. Wolfish, 441 U.S. 520, 559
(1979), that controlling the flow of contraband is a legitimate penological
interest. And in this case, the affidavits submitted by prison officials show that
the challenged search policies were aimed at controlling the flow of contraband.
Johnson conceded that contraband was being smuggled into the plant, and he
offered nothing to rebut prison officials’ reasonable justification for the strip
searches and the use of the “cough and squat” policy.
      Johnson has also failed to show that the practice of conducting the strip
searches in the presence of female guards is unconstitutional. This court has
held that no constitutional violation occurs when naked male inmates are
viewed by female guards if the presence of the female guards is required to
protect a legitimate government interest in maintaining security at the prison.
Letcher v. Turner, 968 F.2d 508, 510 (5th Cir. 1992). Johnson has offered
nothing to suggest that the female officers were present for any purpose other
than to maintain security.
      In addition, Johnson has failed to show a constitutional violation based
on the presence of other offenders during the searches. This court has upheld



                                        2
    Case: 14-41452     Document: 00513488198      Page: 3   Date Filed: 05/02/2016


                                  No. 14-41452

strip searches as constitutional even when they were conducted in public areas
in the presence of non-essential personnel. Elliott v. Lynn, 38 F.3d 188, 190-
92 (5th Cir. 1994).
      Johnson also alleges that the strip searches were discriminatory and
violated his right to equal protection because only inmates working in the meat
packing plant are subjected to strip searches and required to squat and cough.
Johnson does not brief any arguments challenging the dismissal of the claim.
Although pro se briefs are afforded liberal construction, Haines v. Kerner, 404
U.S. 519, 520 (1972), even pro se litigants must brief arguments to preserve
them. Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993). When an appellant
fails to make or brief any arguments challenging the bases for the district
court’s decisions, he abandons any arguments regarding that ruling.            See
Yohey, 985 F.2d at 224-25; Brinkmann v. Dallas Cty Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987) (appellant’s failure to identify any error in the
district court’s analysis is the same as if the appellant had not appealed that
judgment).
      Finally, Johnson urges this court to consider his claim that the strip
search policy violates the Eighth Amendment. However, this circuit does not
analyze an inmate’s bodily privacy claim under the Eighth Amendment. See
Moore v. Carwell, 168 F.3d 234, 236-37 (5th Cir. 1999). Rather, the Fourth
Amendment provides the proper framework in which to analyze such a claim.
Moore, 168 F.3d at 237.
      In sum, Johnson has failed to show that the challenged search policies
violated his constitutional rights. Absent a constitutional violation, the district
court correctly found that the defendants were entitled to qualified immunity.
See Stidham, 418 F.3d at 490.        Accordingly, the district court’s grant of
summary judgment is AFFIRMED.



                                        3